 


 HR 375 ENR: To designate the Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, as the “Fred D. Thompson Federal Building and United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. R. 375 
 
AN ACT
To designate the Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, as the Fred D. Thompson Federal Building and United States Courthouse.

 
1.DesignationThe Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, shall be known and designated as the Fred D. Thompson Federal Building and United States Courthouse. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the Fred D. Thompson Federal Building and United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
